Citation Nr: 0201526	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  99-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder.  

The veteran appealed this matter to the Board.  In his VA 
Form 9, Appeal to the Board Veterans' Appeals, the veteran 
requested a hearing before a travel Member of the Board.  In 
a subsequent request, he elected to instead attend a hearing 
before RO personnel.  He then withdrew his request for that 
hearing as well.  

By way of history, the Board notes that, in June 1977, the 
veteran was granted entitlement to service connection for 
schizophrenia.  It was proposed by rating decision in 
December 1982 to sever service connection based on a finding 
of clear and unmistakable error (CUE).  In February 1983, the 
RO effectuated the proposal.  In June 1985, the Board issued 
a decision denying entitlement to restoration of service 
connection for schizophrenia, and the decision became final.  

In October 2000, the Board denied the claim as not well 
grounded.  The veteran then appealed the October 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted, which, among other things, eliminated the 
requirement to submit a well grounded claim.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

In an April 2001 Order, the Court remanded the case to 
provide the Board with an opportunity to readjudicate the 
claim under the new law.  See Luyster v. Gober, 14 Vet. App. 
186 (2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).   

Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.

The veteran has submitted pertinent evidence directly to the 
Board.  This evidence would normally be referred to the 
originating agency for review and preparation of a 
supplemental statement of the case.  In this case, however, 
this procedural right has been waived.  38 C.F.R. 
§ 20.1304(c) (2001).

Although the issue has been phrased throughout the current 
appeal process as a "chronic acquired psychiatric disease," 
the symptomatology and diagnoses cited within the mental 
disorder treatment notes, particularly in recent records, 
more accurately depict schizoaffective disorder as the issue 
for review.  Moreover, the final decision underlying the 
claim specifically denied entitlement to service connection 
for nonspecific schizophrenia.  The Board has therefore 
recharacterized the issue as stated on the title page.  

Since the Board has determined a grant of entitlement to 
service connection is appropriate in the instant case, there 
is no prejudicial error in recharacterizing the issue.  
Bernard v. Brown, 4 Vet. App.384, 392-94 (1993).    


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. In June 1985, the Board denied entitlement to restoration 
of service connection for schizophrenia, and the decision 
became final. 

3. The evidence submitted since the June 1985 decision bears 
directly and substantially upon the issue of entitlement 
to service connection for schizoaffective disorder, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4. The competent and probative evidence shows that the 
veteran's schizoaffective disorder is related to active 
service.


CONCLUSIONS OF LAW

1. Evidence submitted since the June 1985 decision wherein 
the Board denied restoration of entitlement to service 
connection for schizophrenia is new and material, and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1100, 20.1104, 
20.1105 (2001).

2. Schizoaffective disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record prior to the June 1985 decision 
wherein the Board denied the claim of entitlement to 
restoration of service connection for schizophrenia is 
reported in pertinent part below.

Service medical records show that the veteran was treated for 
an episode of acute schizophrenia in May 1975.  The episode 
was manifested by violent behavior, suicide attempt, 
inappropriate affect, and probable auditory hallucinations.  
He had been drinking alcohol at the time and was having 
marital and work problems.  He was hospitalized for more than 
two weeks before being returned to a facility in the United 
States.  In June 1975, he was returned to duty without 
limitation.

The veteran's service discharge examination report of June 
1975 notes no psychiatric abnormality.
The veteran filed his claim for a "nervous condition" in 
February 1977.

An April 1977 VA special psychiatric examination report shows 
the veteran stated that he was medically evacuated from 
Europe due to some kind of psychiatric trouble, and that he 
was treated at an Army Hospital prior to being released from 
service.  He stated that he did not remember the details.  He 
later mentioned that he did remember something about his 
psychiatric troubles but did not want to discuss them.

Also on the April 1977 VA examination, the veteran denied any 
treatment since service.  His only complaint was that his 
hair was falling out.  He denied any interpersonal or 
employment difficulties.  There were no abnormal mental 
examination findings, and there was no evidence of a 
psychotic disorder or chronic brain syndrome.  The diagnostic 
impression was "no present psychiatric disease found."

A report from a private physician from June 1978 shows that 
the veteran was treated for anxiety.  The main complaint was 
inability to sleep at night.

Medical reports from two private physicians were received in 
February 1982.  One report notes a history of suicide attempt 
in 1975, and symptoms of severe depression.  The diagnosis 
appears to be severe depression and paranoia.  The other 
report notes that the veteran had been followed at a mental 
health clinic since December 1981 for depression.  The 
symptoms were depression and anxiety.  The diagnosis was 
borderline personality.

Private mental health clinic records from December 1981 note 
diagnoses of an adjustment disorder with mixed emotional 
features.  The veteran reported feelings of depression, 
violent behavior, and inability to relate to others.  A 
report from the clinic dated in November 1982 notes that he 
was referred in December 1981 and had received prior VA and 
private treatment for depression and explosive behavior. The 
treatment history was related, which included information 
that he had dropped out of treatment in June 1982, and had 
not been seen since.

In October and November of 1982, the veteran was hospitalized 
for observation at a VA Medical Center (VAMC).  No Axis 1 
(primary) psychiatric diagnosis was made; however, a 
borderline personality disorder was diagnosed.  He was vague 
about his complaints and did not give reliable information.  
Hospital records show that he reported he was depressed and 
had trouble sleeping.  The hospitalization summary report 
states that he was not psychotic while in the hospital, and 
there was no evidence of psychosis.  Psychological testing 
did not show a psychotic thought process.  He did show some 
characteristic features of a borderline personality.  
Although a diagnosis was made of schizophrenia in the past, 
there was no evidence of schizophrenia at the time of 
testing.  It was felt he was just "looking for some money."

A social worker report notes a history of the veteran having 
problems in dealing with authority figures, and having 
therefore been in many confrontations.  It was felt that he 
had a character disorder that was part of him for some time, 
and not a result of anything that happened to him in the 
military.

The psychologist who conducted the testing battery during the 
hospitalization explained that the veteran did not show the 
tenuous hold on reality or impaired testing of reality 
expected of persons with schizophrenia.  He did show features 
that could suggest a past schizophrenic episode with no 
residual traits of such an experience.

Traits of borderline personality included impulsiveness or 
unpredictability, unstable and intense anger or lack of 
control of anger, identity disturbance, affective instability 
with marked shifts of mood from normal to depression to 
irritability lasting short periods, physical self-damage 
including many fights, and possibly suicide gestures.  There 
was also reason to suspect chronic feelings of emptiness or 
boredom.  The diagnostic impression was schizophrenic episode 
by history, not seen; and borderline personality disorder.

A January 1983 private psychiatrist report notes that the 
veteran was seen intermittently since November 1981 with 
complaints of nervousness, depression, and difficulty 
sleeping.  He had been referred to a local mental health 
clinic.

A February 1983 report from a private physician notes that 
the veteran was seen in December 1981 at a mental health 
clinic for symptoms of anxiety and depression.  The diagnosis 
was adjustment disorder with mixed emotional features.

In June 1985, the Board affirmed a RO determination to sever 
service connection for schizophrenia. The Board found that 
the June 1977 grant of entitlement to service connection was 
clearly and unmistakably erroneous (CUE), and denied 
entitlement to restoration of service connection.  The 
episode in service was found to be acute.  After reviewing 
the evidence, the Board found that there were no further 
psychotic breaks and that the current diagnosis at that time 
was a personality disorder.

The evidence associated with the claims file subsequent to 
the June 1985 Board decision is reported in pertinent below.

A report from a mental health clinic was received.  Although 
undated, the report appears to be from 1983, because it notes 
that the veteran's date of birth was in January 1953, and his 
age was reported to be 30 at that time.  According to the 
report, he was seen at the clinic in 1983.  His presenting 
problem was sleep disturbance, depression, low frustration 
tolerance, unresolved anger, and feelings of "wanting to 
explode" and harm others.  Auditory hallucinations were 
reported.

A private hospital report from August 1984 notes a 
provisional diagnosis of rule out schizoaffective type, and a 
final principal diagnosis of schizoaffective disorder.  The 
veteran was admitted with complaints of anxiety and inability 
to sleep.  It further notes that he had attended a mental 
health center for about a year.  Relevant findings included 
inappropriate behavior, suspiciousness, depressed mood, and 
under-productive and illogical speech.  He reported hearing 
voices that were controlling him.  He also reported having 
homicidal thoughts.

Psychological test results reflected either schizoaffective 
disorder or severe chronic disorganized personality disorder 
with depressive, obsessive, and ambivalent features.

Additional mental health clinic records from 1990 and 1991 
were received.  The veteran reported a history of depression 
and chronic sleep disturbance.  He was described as having a 
suspicious and paranoid nature and as being easily agitated.  
His problems reportedly started while in the military several 
years before.  A treatment plan indicates a diagnosis of 
schizoaffective disorder.

A January 1991 discharge report notes complaints of extreme 
sleep disturbance, easy agitation, chronic anger, poor 
concentration at college, paranoia towards people, and 
chronic depression.  The veteran was given medication for 
psychosis, but he later refused it.  The admitting and 
discharge diagnosis was schizoaffective disorder.

Private hospital records from December 1992 note past 
complaints by the veteran of difficulty sleeping and "being 
about to explode" with harm to others and himself.  It was 
noted that he had jumped off a building in service.

A May 1994 report shows that the veteran was first seen in 
1983 at the facility for problems of depression, sleep 
disturbance, wanting to do harm to people, avoidance of 
people including family, history of violence, anger, 
explosive behavior, and auditory hallucinations.  The 
diagnosis was schizoaffective disorder.

The veteran underwent a private psychiatric evaluation in 
October 1994.  He reported anger, irritability, and 
difficulty dealing with people.  He admitted to having a 20-
year history of psychiatric difficulty, first diagnosed and 
treated in the Army.  He reported fighting and difficulty 
getting along with people, and was also apparently hearing 
voices, and was diagnosed as having schizophrenia.  He also 
reported hospitalization in Louisiana in 1984.

The veteran related that he was having suicidal thoughts and 
felt that people were trying to hurt him.  He also reported 
that he was having auditory hallucinations telling him to 
hurt himself or others.  He stated that he had these voices 
for at least 20 years.

The veteran stated that he was depressed much of the time and 
could not remember a time in his life when he was not 
depressed for as long as two months.  He also related that he 
has experienced times in his life when he had increased 
activity during which he did not sleep; he recalled a period 
in 1989 when he felt that way.  He stated that he continued 
to have mood swings, was afraid of being around other people 
because he felt that they might hurt him, had difficulty 
sharing his feelings with others, and experienced an 
emptiness inside.  He stated that he had felt this way most 
of his life.  He admitted to numerous suicide gestures and 
one episode of trying to shoot someone.  Feelings of anger 
and irritability were constant, according to his reported 
history.

The diagnosis after examination was moderate bipolar I 
disorder, most recent episode mixed.  Other diagnoses 
included dysthymia and borderline personality disorder.

Private and VA records from 1994 onward show various 
psychiatric diagnoses related to both depressive and 
schizotypal behavior.  Records from 1996 and 1997 note 
diagnoses of schizoaffective disorder, psychotic disorder not 
otherwise specified, paranoid schizophrenia, history of 
depression or depressive disorder with psychotic features, 
and bipolar disorder.

In September 1996, the veteran reported a lifelong history of 
dysphoria.  The same month, he reported a history of problems 
in service, specifically a nervous breakdown in the Army when 
he jumped out of a window.  In April 1997, it was noted that 
target symptoms of paranoid schizophrenia were present, which 
included somatic complaints, anger, depression, auditory 
hallucinations, and tactile hallucinations.

During a VA outpatient visit in August 1997, the veteran 
reported that his mental health history began with 
depression, irritability, agitation, and fighting in the 
Army.  He stated that he had a happy childhood and was in a 
good state of mental health until service.  In the service, 
he began breaking windows, getting into fights, and having 
racing thoughts, such that he "could not turn off his 
mind."  He said that he became depressed and irritable. 

The assessment after examination was bipolar disorder, mixed, 
provisional.  It was noted that the veteran could also have 
agitated depression, but it was very difficult to understand 
his baseline, given his poor history and confounding effects 
of his current medication regimen.  No major traits of a 
personality disorder were seen at that time.

After a visit in October 1997, a diagnosis was made of 
depressive disorder with psychotic features, and rule out 
antisocial personality disorder.  It was felt that there was 
evidence of an underlying thought disorder.

The veteran received VA treatment in January and February of 
1999.  The diagnosis after hospitalization in January 1999 
was schizoaffective disorder, depressed.  Another note from 
the hospitalization contained an impression of schizophrenia, 
paranoid type.

The report stated that the veteran had a long history of 
psychosis and violent behavior since the age of 21.  When he 
was in the Army in his early 20's, he experienced auditory 
hallucinations that commanded him to commit suicide, 
according to his statement.  He experienced anger that led 
him to break glass and windows.  Since then, he reported that 
he continues to have chronic auditory hallucinations.  He 
also reported tactile hallucinations of spiders crawling on 
his skin.  He reported anger and persecutory thoughts of 
people trying to harm him.  He also complained of chronic 
depressed mood and insomnia, as well as impaired social and 
occupational functioning.




Other records from this period contain recitations of an 
essentially similar history of symptoms starting in service, 
with psychotic and other symptoms continuing after that date.

A VA progress note from July 2001 indicates the veteran is 
currently under treatment for his diagnosed schizoaffective 
disorder, which has been characterized by chronic, ongoing 
depression, paranoia, and sleep disturbance since active 
service.  The treating psychiatrist opined the disorder is 
directly related to and represents a continuation of the 
veteran's illness initially diagnosed while he was in the 
Army.


Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Federal Circuit held that 38 U.S.C. 
§ 7104 "means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the regional 
office may have determined in this regard is irrelevant.  
Section 7104 does not vary the Board's jurisdiction according 
to how the regional office ruled."  Barnett, 83 F.3d at 
1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 
Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease such as a 
psychosis to a degree of 10 percent without one year from 
date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 C.F.R.
§§ 3.307, 3.309 (2001).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993); and Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

Duty to Assist

The very purpose of the Court's Order remanding the case was 
to provide the Board with the opportunity to readjudicate the 
claim under the new law. VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see also Luyster, supra; Holliday, supra.       

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for schizoaffective disorder has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a favorable finding.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice.

A remand for adjudication of the issue by the RO under the 
new law would only serve to further delay resolution of the 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Finality and Materiality

The February 1998 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  Contrary 
to the RO's decision and for the reasons set forth below, the 
Board finds that new and material evidence has been 
submitted.  The claim is therefore reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The veteran seeks to reopen his claim of entitlement to 
service connection, which the Board finally denied in June 
1985.  When an appellant seeks to reopen a finally denied 
claim, the Board must review all of the evidence submitted 
since that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).

The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final June 1985 Board 
decision consists of private and VA medical records.

The basis of the prior final denial was that the 
schizophrenic episode in service was found to be acute.  
There was no further psychotic break, and the then current 
diagnosis was of a personality disorder, which VA considers a 
developmental disorder that does not warrant compensation.  
Beno v. Principi, 3 Vet. App. 439, 441 (1992).

The newly received post-service private medical records show 
that the veteran has had additional psychotic breaks, 
suggesting his psychosis was not acute.  There have been 
diagnoses of psychiatric disorders, primarily schizoaffective 
disorder, more consistent with his in-service schizophrenic 
episode, rather than the diagnosed personality disorder.

The treatment records dated after the final decision are 
undoubtedly considered "new," and they are not cumulative 
or duplicative in that they show ongoing psychiatric 
treatment after service, additional psychotic breaks, and 
additional psychiatric diagnoses.  Furthermore, the records 
directly address the basis of the prior final denial, and 
therefore bear directly and substantially on the question at 
issue.  

Presumed credible, as required in Justus, supra, the evidence 
received by VA since the issuance of the Board's June 1985 
decision demonstrates a long, documented history of mental 
symptoms that could potentially establish a continuity of 
symptomatology since service.  

In addition, the veteran's treating psychiatrist at VA has 
provided a nexus opinion, which unequivocally relates the 
currently diagnosed schizoaffective disorder to service.  
Prior to this, the record did not contain a nexus opinion 
from a physician who had considered both the in-service and 
post-service psychiatric treatment.  

The Board finds that the evidence submitted since the June 
1985 decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  Hodge, supra.  Consequently, the record 
contains new and material evidence, such that the Board must 
reopen the claim.  Manio, supra.  


Service Connection

Both VA and private physician records show current diagnoses 
and treatment for schizoaffective disorder and other 
similarly diagnosed psychoses.  Hickson, supra.  Likewise, it 
is undisputed that the veteran experienced an episode of 
psychosis in service; both facts are well documented in the 
record.    

Thus, the claim for service connection for schizoaffective 
disorder turns to the question of whether the competent and 
probative evidence establishes that this current disability 
was actually incurred in or aggravated by the veteran's 
active service.  That question involves both consideration of 
the facts as presented and the credibility of the evidence 
contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The submission of new and material evidence includes an 
opinion from the veteran's treating psychiatrist at VA.  The 
opinion links the current mental disability with the 
diagnosed mental illness from service.  The physician opined 
that the disorder is "directly related to and represents a 
continuation of the veteran's illness...."  
The Board accords significant probative value to this 
opinion.  It is the only nexus opinion in the claims file 
since 1977, and it is consistent with the 20-year history of 
mental health treatment records, which reflect a lifetime of 
hallucinations, depression, anger, persecutory thoughts, 
anxiety, bipolar behavior, and sleep disturbance, beginning 
in the latter part of his two years of service.  

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of a nexus between the veteran's current 
disability and his in-service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board does so in the 
present claim to note the substantial evidence of record 
corroborating the opinion of the VA treating psychiatrist, 
who noted the disorder continued after service.  38 C.F.R. 
§ 3.303(b).

The service medical records confirm the veteran was treated 
in service for an episode of schizophrenia, for which he was 
hospitalized for two weeks.  After his symptoms had subsided, 
he was discharged from the military hospital in June 1975.  
That same month, he underwent his military separation 
examination.  Although the lack of findings on discharge 
examination would normally prove highly probative of whether 
the in-service psychotic episode was acute rather than 
chronic, the fact that he was examined no more than several 
weeks subsequent to his hospitalization limits the probative 
value of the separation examination because it is possible 
that insufficient time had passed to ensure the episode was 
in fact acute rather than chronic.  

Although the veteran is not competent to provide medical 
opinions as to the etiology and causation of his symptoms, he 
is competent to report his observable complaints.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this regard, 
the treatment history reflects a rather consistent mental 
disorder history, as related by him to numerous physicians 
throughout the years.  Of particular note, he stated 
experiencing chronic hallucinations during service, which led 
to suicidal ideation and violence to persons and property.   




Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic.  38 C.F.R. § 3.303(b).  In this case, there is a 
satisfactory showing of continuity after discharge to support 
the claim.  

While the veteran did not seek treatment for several years 
post-service, his credible and consistent statements, 
indicate numerous, ongoing symptoms related to 
schizoaffective disorder, corroborated now by a 20-year 
history of treatment, including hospitalizations, for 
episodes similar to the one he experienced prior to his 
discharge from service.  Thus, it remains possible that 
although he did not seek treatment for several years after 
his separation from service, that he continued to experience 
the reported symptoms similar to those he experienced in 
service and years later. 

Indeed, prior adjudications considered the mental disorder in 
question to be acute and transitory in nature, but these 
decisions did not benefit from the extended clinical portrait 
provided by approximately 20 years of treatment and 
evaluation, which have progressively clarified his baseline 
and pattern of symptoms as consistent with adult onset 
schizoaffective disorder.  

For this reason, the Board gives minimal probative value to 
the April 1977 VA examination.  It is the only examination in 
the record that failed to find evidence of a psychiatric 
disorder, and this is contrary to the record in its entirety.

Prior adjudications have also intimated that an intercurrent 
cause, namely a personality disorder, is the primary basis 
for the veteran's psychiatric disorder; however, the record 
does not clearly attribute his psychotic symptoms to a 
personality disorder.  In fact, no major traits of a 
personality disorder were noted by VA in August 1997.  


Similarly, the November 1982 assessment by a VAMC that the 
veteran was "just looking for some money," is one of the 
few identifiable statements adverse to a finding of service 
connection, but mere suspicion or doubt as to the truth of 
any statements submitted is not a justifiable basis for 
denying the application of the reasonable doubt doctrine, if 
the entire, complete record otherwise warrants invoking this 
doctrine, as is the case here.  38 C.F.R. § 3.102.

In sum, the competent and probative evidence establishes an 
in-service mental disorder, the symptomatology of which 
continued post service to the current schizoaffective 
disorder.  Additionally, a treating physician at VA provided 
a nexus opinion relating the current schizoaffective disorder 
to service.  38 C.F.R. § 3.303(a); Hickson, supra.    

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record is in favor of 
the veteran's claim for service connection for 
schizoaffective disorder.  Gilbert, supra. 


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
schizoaffective disorder, the appeal in this regard is 
granted.

The claim of entitlement to service connection for 
schizoaffective disorder is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

